Citation Nr: 0100945	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-14 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

The propriety of the initial noncompensable rating assigned 
for hearing loss of the left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, PA, that granted the veteran's claim of service 
connection for hearing loss of the left ear and assigned a 
noncompensable evaluation.

The Board notes that the RO adjudicated the claim involving 
hearing loss of the left ear as one for increased rating.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.


FINDINGS OF FACT

1.  The veteran was shown to manifest, at most, level II 
hearing in his left ear and level I hearing in his 
nonservice-connected right ear under the criteria in effect 
before and after June 10, 1999.

2.  The veteran failed to report for VA examination for 
disability evaluation purposes scheduled for July 12, 2000; 
no good cause for his failure to appear has been shown.


CONCLUSION OF LAW

The veteran's claim for a rating higher than the initial 
noncompensable evaluation for the service-connected hearing 
loss of the left ear must be denied.  38 U.S.C.A. 1155 (West 
1991); 38 C.F.R. §§ 3.655(a), (b), Part 4, Diagnostic Code 
6100 (1998, 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected hearing loss 
of the left ear should be rated at least 10 percent disabling 
as his service in the military ruined his hearing and such 
hearing loss has limited his employment opportunities.

The veteran was afforded a VA audiology evaluation in May 
1996.  The examiner stated that the pure tone thresholds were 
invalid due to variability and non-agreement with other test 
results; the speech reception thresholds were within normal 
limits; the discrimination scores indicated a mild loss of 
acuity; and his speech recognition scores indicated a mild 
loss of understanding.  

The veteran was afforded a VA examination to include an 
audiology evaluation in September 1996.  Concerning the right 
ear, the audiogram for pure tone thresholds revealed: a 15 
decibel (dB) threshold at 1000 cycles per second (Hertz or 
Hz), a 5 dB threshold at 2000, a 25 dB threshold at 3000, and 
a 40 dB threshold at 4000; the average of the thresholds from 
1000 to 4000 was 21.  Concerning the left ear, the audiogram 
for pure tone thresholds revealed: a 20 dB threshold at 1000, 
a 15 dB threshold at 2000, a 60 dB threshold at 3000, and a 
70 dB threshold at 4000; the average of the thresholds from 
1000 to 4000 was 41.  His speech recognition was 96 percent 
in the right ear and 88 percent in the left ear.  The 
examiner stated that the veteran's right ear hearing was 
essentially normal with a mild sensorineural hearing loss at 
4000Hz, and that speech discrimination was within normal 
limits.  The veteran's left ear hearing was noted to have 
been normal through 2000Hz with a mild to moderately-severe 
sensorineural hearing loss at 3000-8000Hz, and that speech 
recognition was slightly impaired.  The examiner also stated 
that the left ear pure tone thresholds and speech 
discrimination were difficult to obtain due to 
inconsistencies.  The examiner concluded that the scores 
obtained could possibly be more sensitive.  

The veteran was afforded a VA examination to include an 
audiology evaluation in December 1997.  Concerning the right 
ear, the audiogram for pure tone thresholds revealed: a 20 
decibel threshold at 1000, a 20 dB threshold at 2000, a 45 dB 
threshold at 3000, and a 55 dB threshold at 4000; the average 
of the thresholds from 1000 to 4000 was 35.  Concerning the 
left ear, the audiogram for pure tone thresholds revealed: a 
40 dB threshold at 1000, a 45 dB threshold at 2000, a 75 dB 
threshold at 3000, and a 80 dB threshold at 4000; the average 
of the thresholds from 1000 to 4000 was 60.  His speech 
recognition was 94 percent in the right ear and 82 percent in 
the left ear.  The examiner stated that the pure tone 
thresholds were invalid and should not be used for rating 
purposes due to the veteran's lack of valid participation and 
that they did not agree with other test results.  It was 
noted that he was encouraged to respond more accurately; 
however such encouragement did not have the effect of 
producing valid results.  The examiner stated that the 
discrimination scores can be considered valid and they are 
within normal limits in the right ear and slightly impaired 
in the left ear.  

The Board in an April 2000 decision, remanded the claim to 
provide the veteran an opportunity to submit documentation 
from his employer that his hearing loss interfered with his 
employment; and was to undergo a VA audiological examination.  

The veteran failed to submit any evidence from his employer.  
A VA audiological examination was scheduled for July 12, 
2000.  The veteran failed to report for this examination.  In 
a letter received in August 2000, the veteran stated that he 
received the notice to report for the examination on July 12, 
2000, but he did not report for the examination as it would 
have been his third VA examination and he believed that the 
examination was just a "stall tactic" on the part of the 
VA.  He noted that his appeal has been going on for five 
years and that he saw no reason why he should obtain evidence 
from his employer regarding his service-connected hearing 
loss.  

Initially, the Board notes that the VA has a duty to assist 
the veteran in developing the evidence pertinent to the 
claim.  In this regard, the Board remanded the claim in April 
2000 to provide the veteran an opportunity to submit evidence 
regarding the impact his service-connected disability has on 
his employability and for another examination.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  However, "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination or reexamination, action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2000); see also Engelke v. Gober, 10 Vet. App. 396 (1997).  

Since his failure to appear for VA examination, the veteran 
has communicated to the RO his unwillingness to attend that 
examination or provide evidence from his employer.  Therefore 
there is no good cause for his failure to appear.  The claim 
will be considered based on the evidence of record.  

The Board notes that the veteran was provided three previous 
VA audiology examinations in May 1996, September 1996, and 
December 1997; however, the audiological findings contained 
in two examinations were found to have been invalid and the 
other examination in September 1996 does not provide for a 
compensable rating under the criteria in effect before or 
after June 10, 1999, for the veteran's left ear hearing loss 
as will be noted below.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100, 6101 (1998, 2000).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a governing law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). Therefore, the Board 
must evaluate the veteran's claim for left ear hearing loss, 
under both the former and revised applicable schedular 
criteria, and apply the more favorable result, if any.  The 
RO has evaluated the veteran's service-connected right ear 
hearing loss under the rating criteria in effect prior to and 
subsequent to June 10, 1999; hence, there is no due process 
bar to the Board doing likewise.

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 Hz.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.87, Diagnostic 
Codes 6100 to 6110 (1998).  In situations where service 
connection had been granted only for defective hearing 
involving one ear, and the appellant did not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear was considered to be normal.  38 C.F.R. §§ 
3.383, 4.14 (1998).  Thus, a maximum 10 percent evaluation 
was assignable for single ear hearing loss, only where the 
hearing in the service-connected ear was at level X or XI.  
38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 (1998).

When the prescribed rating criteria are applied to the 
results of the veteran's September 1996 audiological 
evaluation, a result of II is obtained for the left ear.  
Since hearing in the right ear is considered normal (level I) 
for purposes of assigning a disability rating, designations 
of I (for the right ear) and II (for the left ear) are used 
to compute a rating pursuant to Table VII.  This yields a 
zero percent evaluation under Diagnostic Code 6101.

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2000).  

Thus, regardless of whether the veteran's audiological 
evaluation results are considered under the former or the 
revised criteria, there is no basis for assignment of a 
rating in excess of zero percent for the veteran's right ear 
hearing loss.

As the veteran is unwilling to report for another examination 
or provide the requested evidence pertaining to the impact 
his service-connected disability has on his employability, 
the Board finds that the duty to assist the veteran has been 
satisfied.  See Wood, supra.  Based on the foregoing, the 
claim for a higher evaluation for left ear hearing loss must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A higher initial evaluation for hearing loss of the left ear 
is denied.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 

